  Case: 1:18-cv-01938 Document #: 75-13 Filed: 02/05/21 Page 1 of 1 PageID #:493




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Pedro Orozco,                                 )
                                              )      No. 18-cv-1938
                Plaintiff,                    )
                                              )      Judge Charles R. Norgle, Jr.
       v.                                     )
                                              )
Sgt. Hession and Sgt. Williamson,             )
                                              )
                Defendants.                   )

                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on February 5, 2021, I electronically filed
the foregoing with the Clerk of the Court for the United States District Court for the Northern
District of Illinois by using the CM/ECF system. Participants in the case who are registered
CM/ECF users will be served by the CM/ECF system.

        The undersigned attorney further certifies that some of the participants in the case are not
CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid, to
the following non-CM/ECF participants:

       Pedro Orozco
       K-58570
       Menard - MND
       Menard Correctional Center
       P.O. Box 1000
       Menard, IL 62259

                                                     /s/ Ryan Suniga
                                                     Ryan Suniga
